      Case 2:19-cv-00064-LGW-BWC Document 39 Filed 05/28/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

    JOSEPH POPPELL, ET AL.,                      )
                                                 )
                        Plaintiffs,              )    Civil Action No. 2:19-cv-00064-LGW-
                                                 )    BWC
           v.                                    )
                                                 )
    CARDINAL HEALTH, INC., ET AL.,               )
                                                 )
                        Defendants.              )

          MOVING DEFENDANTS’ JOINT MOTION TO STAY PROCEEDINGS
          PENDING LIKELY TRANSFER TO MULTIDISTRICT LITIGATION

        Defendants Cardinal Health, Inc., Cardinal Health 108, LLC, Cardinal Health, 110, LLC,

Cardinal Health 112, LLC, Cardinal Health 113, LLC, Cardinal Health 116, LLC, Cardinal

Health 200, LLC, Cardinal Health 414, LLC,1 McKesson Corporation, McKesson Drug

Company, LLC, McKesson Medical-Surgical, Inc. and McKesson Medical-Surgical Minnesota

Supply, Inc. (collectively, the “Moving Defendants”) jointly move this Court for an order staying

all proceedings and deferring consideration of Plaintiffs’ motion to remand pending the likely

transfer of this action to the Multidistrict Litigation pending before Judge Dan Polster in the

Northern District of Ohio (the “MDL”).2 This Court should refrain from taking any action on



1
 By joining in this Motion, Defendants Cardinal Health 108, LLC, Cardinal Health 112, LLC,
Cardinal Health 113, LLC, Cardinal Health 116, LLC, Cardinal Health 200, LLC, Cardinal
Health 414, LLC, McKesson Drug Company, LLC, McKesson Medical-Surgical, Inc., and
McKesson Medical-Surgical Minnesota Supply, Inc. do not concede that they are correctly
named or that they are proper parties to this action.
2
  Although the Court last week denied in part Moving Defendants’ motion for an extension of
time to respond to the Plaintiffs’ Complaint, which the Court construed in part as a motion to
stay (D.E. 27), Moving Defendants had not previously sought the relief requested herein,
namely, that the Court defer consideration of Plaintiffs’ remand motion. Moving Defendants
could not have requested that particular relief because Plaintiffs had not yet filed a remand
motion and did not do so until May 24, 2019. (D.E. 20, 22.)


4847-6771-2664 v1
      Case 2:19-cv-00064-LGW-BWC Document 39 Filed 05/28/19 Page 2 of 4



Plaintiffs’ remand motion until the Judicial Panel on Multidistrict Litigation (“JPML”) makes a

final transfer decision.

        As grounds for this Motion, the Moving Defendants assert that the balance of interests

favors staying all proceedings before this Court, including ruling on Plaintiffs’ remand motion.

A stay of proceedings promotes judicial efficiency and would not prejudice Plaintiffs, or any

other party, because any delay resulting from a stay would be minimal. In addition, in the

absence of a stay order, all of the Defendants would be subject to unnecessary and unwarranted

hardships as a result of being forced to proceed in a potentially unnecessary forum thus exposing

them to the risk of inconsistent decisions.

        Many federal district courts before whom similar opioid-related actions are pending have

deferred consideration of pending remand motions presenting the same jurisdictional issues until

the JPML decides whether to transfer those actions to the MDL. As those courts have

recognized, deferring consideration of complicated jurisdictional issues is warranted in these

circumstances to allow the MDL court to rule on such issues collectively.

        For the foregoing reasons, Moving Defendants respectfully request that this Court enter

an order staying all proceedings and defer consideration of Plaintiffs’ remand motion until the

JPML decides whether to transfer this case to the MDL.


May 28, 2019                                  HUNTER, MACLEAN, EXLEY & DUNN, P.C.

                                              /s/ John M. Tatum
                                              John M. Tatum
                                              Georgia Bar No. 699000
                                              200 East Saint Julian Street
                                              Post Office Box 9848
                                              Savannah, Georgia 31412-0048
                                              (912) 236-0261
                                              (912) 236-4936 (facsimile)
                                              Email: jtatum@huntermaclean.com


                                                 2
4847-6771-2664 v1
      Case 2:19-cv-00064-LGW-BWC Document 39 Filed 05/28/19 Page 3 of 4



                                   KREVOLIN & HORST, LLC
                                   Halsey G. Knapp, Jr. (admission pending)
                                   Georgia Bar No. 425320
                                   Adam      M.    Sparks     (admission    application
                                   forthcoming)
                                   Georgia Bar No. 341578
                                   1201 W. Peachtree Street, N.W.
                                   Suite 3250, One Atlantic Center
                                   Atlanta, Georgia 30309
                                   (404) 888-9700
                                   (404) 888-9577 (facsimile)
                                   Email: hknapp@khlawfirm.com
                                   Email: sparks@khlawfirm.com

                                   Attorneys for McKesson Corporation, McKesson
                                   Drug Company, LLC, McKesson Medical-Surgical,
                                   Inc., and McKesson Medical-Surgical Minnesota
                                   Supply, Inc.


                                   /s/Cody S. Wigington
                                   S. Derek Bauer (admission application forthcoming)
                                   (Georgia Bar No. 042537)
                                   Christopher A. Wiech (admission application
                                   forthcoming)
                                   (Georgia Bar No. 757333)
                                   Cody S. Wigington
                                   (Georgia Bar No. 653519)
                                   Jacqueline T. Menk (admission application
                                   forthcoming)
                                   (Georgia Bar No. 728365)
                                   BAKER & HOSTETLER LLP
                                   1170 Peachtree Street, Suite 2400
                                   Atlanta, Georgia 30309-7676
                                   Telephone:    (404) 459-0050
                                   Facsimile:    (404) 459-5734
                                   dbauer@bakerlaw.com
                                   cwiech@bakerlaw.com
                                   cwigington@bakerlaw.com
                                   jmenk@bakerlaw.com

                                   Counsel for Cardinal Health, Inc., Cardinal Health
                                   108, LLC, Cardinal Health 110, LLC, Cardinal
                                   Health 112, LLC, Cardinal Health 113, LLC,
                                   Cardinal Health 116, LLC, Cardinal Health 200, LLC
                                   Cardinal Health 414, LLC


                                      3
4847-6771-2664 v1
      Case 2:19-cv-00064-LGW-BWC Document 39 Filed 05/28/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, I caused a copy of the foregoing to be filed

electronically through this Court’s electronic filing system, and, as such, notice of such filing

should be sent by operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt.



May 28, 2019                                /s/ John M. Tatum
                                            John M. Tatum
                                            Hunter Maclean, Exley & Dunn, P.C.
                                            200 East Saint Julian Street
                                            Post Office Box 9848
                                            Savannah, Georgia 31412-0048
                                            (912) 236-0261
                                            (912) 236-4936 (fax)
                                            Email: jtatum@huntermaclean.com

                                            Attorneys for Defendants McKesson Corporation,
                                            McKesson Drug Company, LLC, McKesson
                                            Medical-Surgical, Inc., and McKesson Medical-
                                            Surgical Minnesota Supply, Inc.




                                                4
4847-6771-2664 v1
